Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 1 of 16 PageID #: 248



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 GARY W. BROOKS,                      )
                                      )
         Plaintiff,                   )
                                      )
                       V.             )
                                      )              Cause No. 1:18-cv-613 WTL-TAB
 CITY OF CARMEL, Acting by and Through)
 its Legal Department, and DOUGLAS C. )
 HANEY,                               )
                                      )
         Defendants.                  )


           PLAINTIFF’S BRIEF IN OPPOSITION TO SUMMARY JUDGMENT

        Plaintiff Gary W. Brooks, by counsel, respectfully submits this memorandum of law in

 opposition to Defendants’ Motion for Summary Judgment.




                    STATEMENT OF MATERIAL FACTS IN DISPUTE

        Gary W. Brooks is 59 years old. In 1995 he suffered a brain aneurism that caused severe

 bleeding inside his skull. Surgery was required to relieve the pressure. Brooks survived these

 events but suffered debilitating memory loss and continues to experience difficulty in forming

 memories. (Declaration of Gary W. Brooks, “Brooks Decl.,” ¶¶3-4) He subsists on Social

 Security Disability payments and the support of his girlfriend, Penny, with whom he has lived

 for 20 years. (Brooks Decl., ¶¶5-6) To overcome this disability Brooks makes “artificial

 memories” by using a video recorder to make audiovisual recordings of his important daily

 activities, including any business he conducts in a government office. To this end, Brooks

 carries an old Sony camera which has the capacity to digitally record audio and video. The
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 2 of 16 PageID #: 249



 camera is too large to fit into a pocket. When Brooks runs an errand he places the camera on top

 of a clip board that he uses to keep notes to himself. (Brooks Decl., ¶13) The camera is plainly

 visible.

            Brooks does not record every moment of his life, which would lead to an impractically

 large number recordings to search through when it was necessary to find something important.

 (Brooks Decl, ¶10) He does not, for example, record trips to the bank or the pharmacy, since

 these errands result in a receipt that records what what he needs to remember about the

 transaction. Brooks has felt the particular need to record his interactions with Carmel officials

 ever since he was ticketed by a Carmel police officer for improperly backing out of his driveway.

 Brooks contested the ticket in Carmel City Court. After the officer testified that Brooks backed

 up in an unsafe manner, Brooks played the video tape of the incident for Judge Gail Bardoch and

 was able to show that the officer has testified contrary to the facts. Judge Bardoch dismissed the

 case. (Brooks Decl, ¶14) But since then, Brooks has feared that Carmel officials would lie about

 his actions in a way that would cause him harm. (Brooks Decl., ¶15)

            As a Carmel resident, Brooks occasionally needs to visit City offices to conduct his

 affairs. Since as least 2012, however, Carmel officials have told him that he cannot record inside

 their offices, even in the areas accessible to the general public, and have refused to serve him and

 asked him to leave. He has been told on multiple occasions that if he did not either leave or

 cease recording that the police would be called. (Brooks Decl., ¶16) Defendants acknowledge

 that Carmel has a policy of forbidding members of the public to make recordings inside City

 offices. (City’s Answer to Plaintiff’s Interrogatory No. 2; Deposition of Douglas C. Haney,

 “Haney Dep.,” p. 19)
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 3 of 16 PageID #: 250



 The March 4, 2016 Encounter

        On two occasions Brooks visited a Carmel City office in order to conduct business and

 was physically assaulted by Defendant Douglas Haney, the Carmel City Attorney. On March 4,

 2016 Brooks visited the Carmel Department of Community Services (“DOCS”) concerning a

 trailer that he had been told constituted a recreational vehicle impermissibly parked in his

 driveway. The recording Brooks made of the incident shows Brooks approaching the counter at

 which members of the public are served and asking to speak to Brent Ligett, the official who has

 previously contacted him about the camper. (Defendants’ Exhibit D) He does not threaten the

 employees working in the cubicles behind the counter and the employees to do not appear to be

 frightened or upset by his presence. After interacting with one employee for over a minute,

 another employee tells Brooks to stop recording. Brooks refuses to stop recording and explains

 to her why he is continuing to record. Nonetheless, the women do not appear to be disturbed by

 his recording and continue to go about their work. Haney arrives and orders Brooks to turn off

 the camera. Brooks explains that he has a disability in that he cannot remember his activities

 without a recording. Haney tells that he would respond to written questions but Brooks says that

 he wishes to speak to Ligett. When Brooks refuses to turn off the recording, Haney places his

 stomach on Brooks’ chest and pushes Brooks backward until Brooks is forced out of the office.

 (Brooks Decl., ¶18)



 The May 18, 2017 Encounter

        On May 18, 2017 Brooks visited the Carmel Legal Department to submit a public records

 request. The video of the encounter shows Brooks entering City Hall and approaching the Legal

 Department’s receptionist desk. (Defendants’ Exhibit E) The receptionist tells Brooks to stop
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 4 of 16 PageID #: 251



 recording before he can state his business. Almost immediately Haney emerges from the inner

 office, orders Brooks to leave, and tells the receptionist to call the police. When Brooks refuses

 to depart or cease recording, Haney crosses the partition that separates behind which employees

 work and shoves Brooks into a wall. (Brooks Decl., ¶23) After shoving Brooks, Haney returns

 behind the partition and continues to speak to Brooks until he finally gives Brooks the paperwork

 he requested and Brooks departs. Brooks experienced pain from having been shoved against a

 wall. He suffered a sprained wrist. He went to a hospital to have it x-rayed and it was not

 fractured. (Brooks Decl., Exhibit A) It was treated with Ibuprofin.



                                                   ISSUES

        Defendants’ Motion for Summary Judgment raises the following issues for the Court’s

 review:1

        1. Whether Defendants’ refusal to offer reasonable accommodation to Brooks’ disability

            violates Title II of the Americans with Disabilities Act;

        2. Whether Defendants’ policy of forbidding citizens from recording themselves in the

            public areas of City offices violates the First Amendment;

        3. Whether Haney’s physical restraint of Brooks constitutes excessive force in violation

            of the Fourth Amendment;

        4. Whether Haney enjoys qualified immunity for his violations of Brooks’ rights under

            the First or Fourth Amendments;




 1 Plaintiff intended to withdraw his claim for intentional infliction of emotional distress but failed
 to properly note this in his Statement of Claims.
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 5 of 16 PageID #: 252



         5. Whether Haney’s acts and omissions constitute battery or intentional infliction of

               emotional distress under Indiana law.



                                            DISCUSSION

         Plaintiff brings this lawsuit pursuant to 42 U.S.C. § 1983 to vindicate his rights under the

 First and Fourth Amendments. He also brings claims under the Americans with Disabilities Act,

 as well as some claims under Indiana law. He seeks monetary damages and a permanent

 injunction.



    I.         THE CITY REFUSED TO ACCOMMMODATE BROOKS IN VIOLATION OF
               THE AMERICANS WITH DISABILITIES ACT.


         The City’s refusal to allow Brooks to record his own actions in the public-accessible

 areas of City offices violates Title II of the Americans with Disabilites Act (“ADA”). Title II of

 the ADA provides that “no qualified individual with a disability shall, by reason of such

 disability, be excluded from participation in or be denied the benefits of the services, programs,

 or activities of a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. §

 12132. Public entities “shall furnish appropriate auxiliary aids and services where necessary to

 afford individuals with disabilities…an equal opportunity to participate in, and enjoy the benefits

 of, a service, program, or activity of a public entity.” 28 C.F.R. §35.160(b)(1).

         To prove a prima facie case of discrimination under Title II, a plaintiff must show: (1)

 that he is a qualified individual with a disability; (2) that he was denied the benefits of the

 services, programs, or activities of a public entity or otherwise subjected to discrimination by

 such an entity; and (3) that the denial or discrimination was by reason of’ his disability. Lacy v.
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 6 of 16 PageID #: 253



 Cook County, Illinois, 897 F.3d 847, 853 (7th Cir. 2011). Defendants do not contest the first

 element, nor could they. Brooks has suffered severe memory dysfunction since undergoing

 surgery for a brain aneurism in 1995. He has been determined disabled by the Social Security

 Administration and subsists on Social Security Disability. (Brooks Decl., ¶6)



    A. The City denied Brooks services due to his disability.

        Defendants challenge the second element of his claim, that he was denied services due to

 his disability. Brooks was certainly denied services. In the March 4, 2016 encounter Brooks

 attempted to speak with a zoning official, Brent Liggett, regarding the trailer parked in his

 driveway but was unable to speak to anyone in the department about his problem before Haney

 threw him out of the office. Brooks received no services whatsoever in that encounter.

 (Defendants’ Exhibit D) In the course of the May 18, 2017 visit to the Law Department, Brooks

 was ultimately was able to submit his records request and obtain a receipt, but only after being

 physically assaulted. In both instances Haney called the police. (Haney Dep., p. 58) Had

 Brooks not departed before the police arrived he would have been arrested or removed from the

 building. That Brooks may have recorded himself unmolested on a few other visits does not

 change the fact that the City refuses to serve Brooks if he records himself.

        Defendants argue that they have offered to accommodate Brooks by letting him

 communicate with City officials in writing. (Brief of Defendants, p. 15) In some instances

 mailing in a written form might suffice. But in other circumstances it would not. In the March

 4, 2016 encounter Haney tells Brooks that if Brooks sent his questions in writing that he would

 send him a written reply, so that Brooks would have a record of the encounter. Haney describes

 this as a reasonable accommodation of Brooks’ disability. Haney asks Brooks whether he can
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 7 of 16 PageID #: 254



 read and write. Brooks doesn’t answer these questions directly and insists on speaking to a

 zoning official in person. (Defendants’ Exhibit D) Brooks can read and write. (Brooks Decl.,

 ¶20) But doing so is very difficult for him. Brooks’ memory impairment makes it difficult for

 him to compose written documents longer than she short notes he writes to himself as mnemonic

 aides. (Brooks Decl., ¶21) Brooks has not composed a long letter to anyone since his brain

 aneurism. Written correspondence is seldom an adequate substitute for speaking to someone

 directly. This Court, for example, would not excuse a party from submitting to a deposition on

 the grounds that he or she was willing to answer written interrogatories. Responding to Brooks’

 written inquiries does not provide him with meaningful access to the City’s services because

 Brooks lacks the ability to write out questions to a complex zoning question.

        The failure to make “reasonable modifications in policies, practices, or procedures” can

 constitute discrimination under Title II. Lacy, 897 F.3d at 853. The accommodation Brooks

 seeks is simply an exception to the City’s policy against making recordings. This

 accommodation requires no expenditure of money. It does not require additional personnel or

 equipment or the physical modification of Defendants’ premises. If Defendants are concerned

 that Brooks will use his camera to zoom in on a confidential document that would not otherwise

 be visible to the naked eye, or capture the conversation of third parties, Defendants could ask that

 Brooks schedule an appointment in advance so that sensitive documents could be temporarily

 removed and confidential conversations paused during Brooks’ brief presence. Accommodating

 Brooks would cause Defendants, at most, a minor inconvenience. Such accommodation would

 not fundamentally alter the services Defendants provide.



    B. Haney acted with deliberate indifference toward Brooks’ disability.
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 8 of 16 PageID #: 255



          Defendants argue that even if they discriminated against Brooks, they are not liable for

 monetary damages because they did not discriminate against him intentionally. (Brief of

 Defendants, p. 17)

          The Seventh Circuit has recently ruled that a plaintiff in a Title II claim under the ADA

 may show intentional discrimination by establishing that the defendant acted with deliberate

 indifference. To do so, a plaintiff must show 1) knowledge that a harm to a federally protected

 right is substantially likely, and (2) a failure to act upon that likelihood. Lacy, 897 F.3d at 863.

 Brooks designated more than adequate evidence to show both. In the March 4, 2016 encounter

 Brooks tells the clerical employees he initially encounters that he is making the recording

 because he suffers from a memory impairment. When Haney arrives he repeats this explanation.

 Haney tells Brooks that his offer to respond in writing is a “reasonable accommodation of

 Brooks “disability.” (Exhibit D, 10:55 to 11:05) Haney’s language expressly tracks the

 requirements of the ADA. Haney acknowledges in his own words that Brooks suffers from a

 disability and that his disability requires some sort of accommodation. Yet when Brooks does

 not immediately accept the accommodation that Haney offers, he pushes Brooks out of the

 office. Haney both knew that forbidding Brooks to record himself would likely result in a harm

 to Brooks’ rights under the ADA and he refused to act on that likelihood.



    II.      DEFENDANTS VIOLATED BROOKS’ RIGHTS UNDER THE FIRST
             AMENDMENT.

          Defendants’ refusal to allow Brooks to record his interaction with City officials violated

 his rights under the First Amendment. In American Civil Liberties Union v. Alvarez, 679 F.3d

 583 (7th Cir. 2012) the Seventh Circuit considered an Illinois statute that forbade the recording of

 police officers performing their duties in public places. The court found that restricting the use
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 9 of 16 PageID #: 256



 of an audio or audiovisual recording device suppresses speech just as effectively as restricting

 the dissemination of the resulting recording. Audiovisual recordings are medias of expression

 commonly used for the preservation and dissemination of information and are included within

 the speech and free press guarantees of the First Amendment. The act of making recordings is

 necessarily included in the First Amendment’s guarantee of speech and press rights as a corollary

 of the right to disseminate the recording. Id. at 595.

        Defendants cite Porat v. Lincoln Towers, 2005 WL 646093, at *4 (S.D.N.Y 2005) for the

 proposition that in order to gain First Amendment protection, a putative speaker must intend to

 communicate his message to an audience. They note that Brooks keeps his recordings for

 personal use and does not post them on social media or disseminate them to the press.

 Conspicuously absent from Defendants’ argument is any citation to authority from the Seventh

 Circuit or the Supreme Court that a necessary element in a First Amendment claim is the

 dissemination of the recording to an audience. The undersigned attorney knows of none. But

 even if such a requirement exists, Brooks has fulfilled it. In the March 4, 2016 encounter Brooks

 tells the employees he encounters that he needs to record himself in their office because people

 sometimes officials don’t accurately remember his actions. (Exhibit D, 5:00 t0 5:20)

        Brooks concern grew out of his experience being ticketed by a Carmel police officer for

 improper backing up and getting the ticket dismissed only after taking his recording of his

 interaction with the officer to the Carmel City Court and showing that the officers’ description of

 Brooks’ actions was wrong. (Brooks Decl., ¶14) Brooks’ intended audience is anyone to whom

 he would need to establish the truth should City officials mischaracterize his actions. As even

 Defendants acknowledge, the First Amendment protects the right to gather information about

 what public officials do on public property, and specifically, a right to record matters of public
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 10 of 16 PageID #: 257



  interest. Blackston v. Alabama, 30 F.3d 117, 120 (11th Cir.1994). It is a matter of public interest

  when public officials engage in any kind of misconduct. Such misconduct would include Doug

  Haney’s physical assault of Brooks—a fact that few would likely believe had Brooks not

  recorded it.

            Brooks right to record public officials on public property is protected by the First

  Amendment. Defendants’ Motion for Summary Judgment should therefore be denied.



     III.      HANEY UNREASONABLY SEIZED BROOKS AND USED EXCESSIVE
               FORCE.

            Doug Haney physically assaulted Brooks on two separate occasions, each in an attempt to

  force Brooks to cease recording himself in a City office, which Haney believed violated a City

  policy. On the second occasion Haney injured Brooks’ wrist. Defendants contend that Haney’s

  conduct does not implicate the Fourth Amendment. On the contrary, the basic purpose of the

  Fourth Amendment’s prohibition of unreasonable searches and seizures is to safeguard the

  privacy and security of individuals against arbitrary invasions by government officials. Camara

  v. Municipal Court of City and County of San Francisco, 387 U.S. 523, 528 (1967). There is no

  dispute that Haney is a government official who was acting in his official capacity at the time of

  the incidents. Without stating case law for this precise point, Defendants imply that the Fourth

  Amendment does not apply to government officials unless they are engaged in the investigation

  or enforcement of criminal law or some regulatory scheme. Although there is no criminal statute

  that forbids recording in a municipal office, Haney clearly believed that law enforcement was

  necessary because he called the police. (Haney Dep., p. 21; p. 58) It would appear that because

  the police did not arrive promptly Haney did himself what he wanted the police to do, i.e.,
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 11 of 16 PageID #: 258



  enforce the policy against recording. Clearly, the Fourth Amendment applies to Haney’s

  conduct.

         In California v. Hodari D. the Supreme Court held that “an arrest requires either physical

  force…or, where that is absent, submission to the assertion of authority.” California v. Hodari

  D., 499 U.S. 621, 627 (1991) [emphasis in original]. Both elements are present in the March 4,

  2016 incident. In that incident Haney accosts Brooks, stands toe-to-toe with him pressing his

  body against Brooks’ stomach for at least a moment, and walks forward, forcing Brooks to walk

  backwards until he is ejected from the DOCS office. Brooks submitted to Haney’s authority in

  that he obeyed Haney’s instruction to either cease recording or leave the office. Brooks did not

  cease recording but he did leave. In the May 18, 2017 encounter the second element required

  under Hodari was present in that Haney shoved Brooks against a wall. (Exhibit E.) Haney

  admits that he touched Brooks. (Haney Dep., p. 52) Brooks did not submit to Haney’s authority

  this time in that he did not cease recording and did not leave until he was able to complete his

  business. But Haney shoved Brooks with enough force to hurt his wrist. This constitutes a

  seizure.

         Defendants argue that Haney’s shove does not constitute a “seizure” within the meaning

  of the Fourth Amendment, citing McCoy v. Harrison, 341 F.3d 600 (7th Cir. 2003). In McCoy,

  an animal welfare officer attempted to inspect plaintiff’s kennels when she slammed a gate on

  her and he struck her with the back of his hand, knocking her to the ground; the officer then

  walked away. Id. at 603. The Seventh Circuit found that this act did not constitute a seizure.

  The Seventh Circuit found that the officer’s actions did not constitute a seizure, noting that

  “there is no evidence to show he intended to or did acquire physical control over her person…

  nor was there a show of authority and restraint of McCoy's movements.” Id. at 606. In McCoy
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 12 of 16 PageID #: 259



  the officer never commanded the plaintiff to do anything nor forced her to do anything. In

  contrast, Haney repeatedly ordered Brooks to cease recording or leave the office. Haney shoved

  Brooks to force him to either cease recording or leave. There was both a show of authority and

  restraint on Brooks movement.

           Haney’s actions constitute a seizure and Defendants’ Motion for Summary Judgment

  should therefore be denied.



     IV.      HANEY IS NOT ENTITLED TO QUALIFIED IMMUNITY.

           Defendants argue that Haney is entitled to qualified immunity from the First and Fourth

  Amendment claims.. The doctrine of qualified immunity protects government officials from

  liability for civil damages so long as their conduct does not violate clearly established statutory

  or constitutional rights reasonably knowable at the time of the conduct. Harlow v. Fitzgerald,

  457 U.S. 800, 818 (1982).. The Supreme Court has developed a two-part test to determine

  whether a government official is entitled to qualified immunity in a civil suit under Section 1983.

  Saucier v. Katz, 533 U.S. 194, 200-101 (2001). First a court must determine whether the facts,

  construed in the most favorable to the plaintiff, demonstrate a constitutional violation. Id. at 201.

  Second, if such a violation has been established by the facts, a court must determine whether the

  law was “clearly established” at the relevant time. Id. A court may take these steps in either

  order. Pearson v. Callahan, 555 U.S. 223, 241-42 (2009). To show that a constitutional right is

  “clearly established,” a plaintiff must either 1) cite a closely analogous case establishing a right

  to be free from the specific conduct at issue; or 2) show that the conduct is so egregious that no

  reasonable person could have believed that it would not violate clearly established rights.”

  Chelios v. Heavener, 520 F.3d 678, 691 (7th Cir. 2008).
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 13 of 16 PageID #: 260



          With regard to the First Amendment claim, the cases Plaintiff cited above, particularly

  American Civil Liberties Union v. Alvarez, 679 F.3d 583 (7th Cir. 2012), establish that the right

  to make recordings is a necessary corollary to the right to disseminate them, and that citizens

  have the right to record the actions of government officials performing their duties in public

  spaces. Defendants contend that the First Amendment does not apply because Brooks makes the

  recordings for purely personal use with no intent to disseminate them. But this is factually

  untrue. Brooks uses these recordings to correct the record when government officials

  mischaracterize his actions. (Brooks Decl., ¶ 14) His audience is any government official or

  other person who might question his conduct and to whom he needs to show the recording in

  order to demonstrate the truth.

          With regard to the Fourth Amendment, Haney’s conduct is so egregious that no

  reasonable person could believe that it would not violate clearly established rights. There is no

  universe in which it is appropriate for a city attorney to shove a 59-year-old disabled man into a

  wall in order to prevent him from recording himself in City Hall.

          Finally, Plaintiff seeks a permanent injunction forbidding Defendants to interfere with his

  right to record himself in the publicly accessible areas of City offices. Complaint, ¶35. The

  doctrine of qualified immunity does not apply to Brooks’ claims for injunctive relief. Neely-Bey

  Tarik-El v. Conley, 912 F.3d 989, 1004 (7th Cir. 2019). To the extent that Defendants seek

  immunity for Haney’s future enforcement of the City’s policy against recording, Haney’s request

  for qualified immunity must be denied.



     V.      FACTUAL DISPUTES PRECLUDE SUMMARY JUDGMENT ON PLAINTIFF’S
             BATTERY CLAIM.
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 14 of 16 PageID #: 261



         Haney battered Brooks twice, first on March 4, 2016 by getting in Brooks’ face and

  pushing him backwards out of the office, and again on May 18, 2017 by shoving him against a

  wall. Assault occurs when an individual acts intending to cause an imminent apprehension of a

  harmful or offensive contact with another person. Raess v. Doescher, 883 N.E.2d 790, 794 (Ind.

  2008) Even a slight touching can be the basis of a battery action under Indiana law. Lessley v.

  City of Madison, Ind., 654 F.Supp.2d 877 (S.D. Ind. 2009).

         Defendants challenge the element of intent, arguing that Haney did not intend to harm

  Brooks. Haney denies touching Brooks in the 2016 incident, and claims that his intent in the

  2017 incident was to walk past Brooks in the hope that Brooks would follow him out of the

  office. The video evidence belies both these assertions. In the 2016 incident Haney gets so close

  to Brooks that Haney’s face fills the entire screen. Brooks contends that while doing so Haney’s

  stomach touched him. (Brooks Decl., ¶18). All the while Haney is ordering Brooks to leave the

  office. It is clear from the video that Brooks intended to physically intimidate Brooks into

  exiting the office. The video of the 2017 incident shows Haney moving rapidly across the

  partition that separates the employees’ cubicles from the public area of the office and moving

  toward Brooks suddenly, all the while ordering Brooks to get out. Haney does not walk past

  Brooks in order to lure him out the door. The only plausible interpretation of Haney’s actions in

  the video is that he was attempting to force Brooks to stop recording or to shove him out the

  door, causing him to hit a wall instead.

         Controverted allegations may only be resolved by a trial on the merits, not summary

  judgment. Free v. Bland, 369 U.S. 663, 671 (1962). Summary judgment is inappropriate on the

  battery claim due to the disputed interpretation of Haney’s intent based on the video evidence.
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 15 of 16 PageID #: 262



                                          CONCLUSION

        For the foregoing reasons Defendant’s Motion for Summary Judgment should be denied.




                                           Respectfully submitted,



                                           /s/ Jeffrey S. McQuary, #16791-49
                                           BROWN TOMPKINS LORY
                                           608 East Market Street
                                           Indianapolis, IN 46202
                                           Telephone: (317) 631-6866
                                           Facsimile: (317) 685-2329

                                           Attorney for Plaintiff
Case 1:18-cv-00613-TWP-TAB Document 42 Filed 07/02/19 Page 16 of 16 PageID #: 263




                                    CERTIFICATE OF SERVICE

         I certify that a copy of the foregoing was filed using the Court’s CM/ECF system on July

  2, 2019 A.D. and is available to all counsel of record using the same, or was deposited in the U.S.

  Mail and addressed as follows:


                                           Paul T. Belch
                                   Travelers Staff Counsel Office
                                   280 East 96th Street, Suite 325
                                       Indianapolis, IN 4640



                                                                       /s/ Jeffrey S. McQuary



  Jeffrey S. McQuary, 16791-49
  BROWN TOMPKINS LORY
  608 East Market Street
  Indianapolis, IN 46202
  Telephone: (317) 631-6866
  Facsimile: (317) 685-2329
  jmcquary@btlmlaw.com
